Citation Nr: 0738262	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  04-43 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for tear, supraspinatus 
tendon with recurrent dislocation and arthritis of the right 
shoulder rated as 20 percent disabling prior to April 10, 
2007 and 40 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, had active duty service 
from September 1948 to December 1949.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in March 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran a rating higher than 20 percent for 
his service-connected right shoulder disability.  In a rating 
decision of June 2007, the RO increased the rating to 40 
percent effective April 10, 2007.  

In January 2006, the veteran appeared at a videoconference 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is in the record. 

In August 2006 the Board remanded the issue for further 
development.  

In September 2007 a statement was received from the veteran 
asking for clarification regarding his benefits and the Board 
hereby refers this matter to the RO for appropriate action.  

In November 2007, the Board advanced the appeal on the 
Board's docket pursuant to 38 C.F.R. § 20.900. 


FINDINGS OF FACT

1.  Prior to April 10, 2007, the veteran's service-connected 
right shoulder disability is manifested by 110 degrees of 
flexion actively and 130 degrees passively, flare-ups of 
pain, fatigability, weakness and incoordination; instability, 
fibrous union, nonunion or loss of head of the shoulder is 
not shown.

2.  From April 10, 2007, the veteran's service-connected 
right shoulder disability is manifested by 28 degrees of 
flexion with pain, fatigability and restricted movement; 
fibrous union, nonunion or loss of head of the shoulder is 
not shown.  


CONCLUSIONS OF LAW

1.  Prior to April 10, 2007, the criteria for a rating in 
excess of 20 percent for the veteran's service-connected 
right shoulder disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5201, 5202 (2007).

2.  From April 10, 2007, the criteria for a rating in excess 
of 40 percent for the veteran's service-connected right 
shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5201, 5202 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 


Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in January 2004 regarding the veteran's claim for an 
increased rating.  In the letter the veteran was notified of 
the evidence needed to substantiate the claim for an 
increased rating, namely evidence showing an increase in 
severity of the service-connected disorder, the veteran was 
notified what records VA would obtain and what records he 
could submit.  The veteran was asked to submit any evidence 
that would include that in his possession.  In September 2006 
the veteran received notice of the provisions for disability 
ratings and for the effective date of the claim, that is, the 
date of receipt of the claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and effective date).  

To the extent that VCAA notice pertaining to degree of 
disability and effective date were not provided in the letter 
of January 2004, as the claim for an increased rating is 
denied, no disability rating or effective date can be 
assigned as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
this limited VCAA content error.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records and 
afforded the veteran with examinations.  As the veteran has 
not identified any additional evidence pertinent to the claim 
and as there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist. 

Higher Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Functional impairment due to pain or painful motion is a 
factor in evaluating the severity of a musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Factual Background

The veteran filed a claim for an increased rating for his 
right shoulder disability in January 2004.  His VA 
examination dated in January 2004, indicated that he was 
retired.  The veteran in presenting his medical history 
stated that he dislocated his right shoulder during service 
and underwent surgery in 1965.  The veteran reported 
significant pain in his right shoulder in the last four to 
five years.  The veteran stated he had some fatigability and 
weakness in the shoulder but has not seen a doctor.  He noted 
flare-ups of pain approximately once to twice per month and 
had night pain.  He denied instability or giving way of the 
right shoulder.  

Upon physical examination the veteran had 110 degrees flexion 
actively, 130 degrees passively.  Abduction was 90 degrees 
actively and passively.  Internal rotation was 50 degrees.  
External rotation was 40 degrees actively, 60 degrees 
passively.  There was some mild weakness in abduction and 
there was mildly increased pain with resisted abduction and 
with resisted external rotation.  The acromioclavicular joint 
was non-tender.  There was no gross anterior, posterior or 
inferior laxity noted with gentle stress testing of the 
joint, although there was increased pain, particularly with 
the apprehension position of the shoulder, that being 
abducted and externally rotated.  The diagnosis was history 
of recurrent instability, right shoulder with surgical 
correction with subsequent loss of motion and pain and 
glenohumeral arthritis.  The veteran had rotator cuff 
tendonitis but no signs of complete cuff tear on clinical 
examination.  The examiner indicated that he would assign the 
veteran an additional 10 degree range of motion loss in the 
shoulder abduction for the DeLuca issues, primarily for the 
fatigability, weakness, incoordination and flare-ups of pain.  

The veteran has submitted several statements asserting that 
his January 2004 VA examiner did not ask him to indicate 
onset and degree of pain during range of motion tests.  The 
veteran in his Form 9 Appeal of December 2004 noted that he 
experienced right shoulder pain daily.  At his Board hearing 
in January 2006, the veteran testified that every night he 
takes pain killers and uses a sling for possible dislocation.  

In November 2006 a statement was received from the veteran 
asserting that his driving license would not be renewed to 
his right shoulder disability.  

The veteran underwent a VA examination in April 2007.  He 
reported no dislocation since his right shoulder surgery in 
1965.  He started experiencing significant pain five years 
ago.  He also has had weakness and instability and 
experienced flare-ups three to four times a day.  He could 
not hold anything above his head due to severe pain.  The 
veteran denied incoordination.  

Physical examination showed the veteran was right handed, 
active flexion elicited pain at the onset of the motion and 
was possible only to 28 degrees.  He demonstrated grimacing 
and verbal complaints of pain.  He had active abduction with 
pain at the start of the motion, with grimacing throughout 
the range of motion and he stopped at 30 degrees.  The 
examiner commented that the right shoulder was very 
restricted in motion due to unremitting pain and per DeLuca 
the veteran had functional loss of shoulder range of motion 
in all directions mainly due to unremitting pain if he moved 
the arm, with associated impaired endurance/moderate 
fatigability and weakened movement.  The examiner could not 
apportion additional loss of range of motion in any direction 
because the veteran complained of pain at the start of each 
range of motion, and passive range of motion was not 
possible.  The examiner commented that this is why the 
shoulder was frozen because the veteran voluntarily held it 
due to pain.  The examiner found no malunion or nonunion 
deformity, on x-ray and on examination, and noted the veteran 
had a lot of guarding, no instability, no fibrous union and 
no flail joint.  The examiner concluded that the veteran had 
a moderately severe right shoulder disability.  

Analysis

The veteran's service-connected left shoulder disability has 
been rated by the RO under the provisions of Diagnostic Codes 
5201 and 5202.  Under Code 5201, a rating of 30 percent is 
warranted where the major arm is limited to midway between 
the side and shoulder level.  A rating of 40 percent is 
warranted where the major arm is limited to 25 degrees from 
the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Under Code 5202, a 30 percent rating is warranted for 
impairment of the humerus (major) by malunion with marked 
deformity; or recurrent dislocation of the shoulder at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements.  A 50 percent for the major arm is 
warranted for fibrous union of the shoulder, a 60 percent 
rating for the minor arm is warranted for nonunion (false 
flail joint), and a 80 percent rating is warranted for loss 
of head of shoulder (flail shoulder).  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  38 C.F.R. 
§ 4.71a, Plate I.  With forward elevation (flexion) and 
abduction, range of motion for the arm is from the side of 
the body (zero degrees) to above the head (180 degrees) with 
the mid-point of 90 degrees where the arm is held straight 
out from the shoulder.  Id.  

In the instant case, prior to April 10, 2007 the evidence 
does not suggest that the veteran is entitled to a rating in 
excess of 20 percent under Codes 5201 and 5202.  He is not 
entitled to a higher rating under Code 5201 as his limitation 
of motion was not limited to midway between side and 
shoulder.  The VA examination of January 2004 showed he had 
110 degrees of active flexion and 130 degrees passively.  The 
examiner noted that veteran should be assigned an additional 
10 degrees of loss of motion for DeLuca issues concerning 
fatigability, weakness, incoordination and flare-ups of pain.  
While the Board notes the veteran's contentions that the 
examiner did not elicit complaints of pain while conducting 
range of motion tests, the Board finds the January VA 
examination to be fully adequate as the examiner considered 
DeLuca criteria and reported the veteran's history of pain.  

The veteran is not entitled to a higher rating under Code 
5202 as the evidence did not suggest recurrent dislocation of 
the scapulohumeral joint or a fibrous union.  During his 
January 2004 examination, the veteran denied instability or 
giving way of the right shoulder.  The examiner noted there 
was no gross anterior, posterior or inferior laxity.  The 
examiner concluded that the veteran had rotator cuff 
tendonitis but no signs of complete cuff tear on clinical 
examination.  

From April 10, 2007, the veteran is not entitled to a higher 
rating than 40 percent for his right shoulder.  Diagnostic 
Code 5201 need not be considered as he already is in receipt 
of a 40 percent rating, which is the highest rating available 
under this Code.  A higher rating than 40 percent is not 
warranted under Code 5202 as the VA examiner in April 2007 
reported there was no malunion or nonunion deformity, on x-
ray and on examination, and noted no fibrous union and no 
flail joint.  

Diagnostic Code 5200 for ankylosis of scapulohumeral 
articulation need not be considered as the evidence prior and 
subsequent to April 10, 2007 has not suggested the veteran 
has ankylosis. 

Although the Board is precluded by regulation from assigning 
an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in 
the first instance, the Board is not precluded from 
considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service.  In this 
case, the Board finds that the picture is not so exceptional 
or unusual as to render impractical the application of the 
regular schedular criteria.  For this reason, the Board finds 
no basis to refer this case for consideration of an 
extra-schedular rating.


ORDER

Entitlement to an increased rating for tear, supraspinatus 
tendon with recurrent dislocation and arthritis of the right 
shoulder rated as 20 percent disabling prior to April 10, 
2007 and 40 percent thereafter is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


